 



EXHIBIT 10.47
SEVERANCE AND RELEASE AGREEMENT
In connection with, and based on the circumstances surrounding, the termination
by Inhibitex, Inc. (the “Company”), effective as of January 31, 2007, of my
employment as Vice President, Regulatory & Quality of the Company (the
“Termination”) and the termination of the Employment Agreement, dated
February 20, 2004, between the Company and me, as amended (the “Employment
Agreement”) as of the Termination, the Company agrees as follows:
A. For purposes of the Employment Agreement, on or before March 31, 2007, I
shall be paid all amounts due pursuant to Section 5(e) of the Employment
Agreement, which we agree is $285,200 in the aggregate, plus a lump sum amount
of $20,000, which we agree is equal to the economic equivalent of the other
benefits payable under Section 5(e) of the Employment Agreement, plus my unused
accrued vacation time for 2007 (in each case subject to withholdings).
B. With respect to any options to purchase common stock of the Company issued to
me pursuant to the Company’s Amended and Restated 2004 Stock Incentive Plan, may
be exercised as to the extent vested on the January 31, 2007 at any time prior
to the earlier of the Expiration Date (as set forth in the particular option
agreement) and three (3) months after January 31, 2007, and any part of the
Option which is not exercised within such period shall thereupon terminate.
C. With respect to 105,476 shares of restricted common stock allocated to me and
cash in the amount of $79,000 to be paid pursuant to the Retention Plan adopted
by the Compensation Committee of the Board of Directors of the Company on
April 24, 2006 (as subsequently amended), such restricted stock and the cash
amount shall be fully vested and I shall receive a payment of $79,000 and
certificates for such shares (subject to withholdings) on or before March 31,
2007,
The benefits described in paragraphs (A) through (C) above are referred to
herein as the “Severance Benefits.”
In consideration of the Severance Benefits, I agree to this Agreement and to
abide by its terms.

1.   I agree not to do or say anything that criticizes or disparages the Company
or its management, practices or products, that disrupts or impairs the Company’s
normal, ongoing business operations, or that harms the Company’s reputation with
its employees, customers, suppliers or the public.   2.   I confirm my
obligations and the rights of the Company under Sections 6 through 15 of the
Employment Agreement.   3.   Except for any claims I may have for pension
benefits and SeveranceBenefits (which are not released by this Agreement), I
agree to and do release and forever discharge the Company, any related or
successor corporation or other entity, their benefit plans and programs, and all
of their officers, directors, employees, administrators and trustees
(collectively the “Parties Released by this Agreement”) from any and all losses,
expenses, liabilities, claims, rights and entitlements of every kind and
description (collectively referred to as “Claims”), whether known or unknown,
that I have now or may later claim to have against any of the Parties Released
by this Agreement arising out of anything that has occurred up through the date
I sign this Agreement, including, without limitation, any Claims arising out of
my employment or termination of employment with the Company. This release
includes, but is not limited to, any Claims for back pay, reinstatement,
personal injuries, breach of contract (express or implied), breach of any
covenant of good faith and fair dealing (express or implied), or for recovery of
any losses or other damages to me or my property based on any alleged violation
of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

Page 1



--------------------------------------------------------------------------------



 



    Section 2000e et seq.; the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. Section 621 et seq.; the Americans With Disabilities Act of
1990, 42 U.S.C. Section 12101 et seq.; the Employee Retirement Income Security
Act of 1974, 29 U.S.C. Section l001 et seq.; Family Medical Leave Act or any
other federal, state or local statutory or common law.       I acknowledge that
I may have sustained or may yet sustain damages, costs or expenses that are
presently unknown and that relate to Claims between me and the Parties Released
by this Agreement. For the purpose of implementing a full and complete release
and discharge of the Parties Released by this Agreement, I expressly acknowledge
that, except for the claims I have expressly reserved, this Agreement is
intended to include in its effect, without limitation, all Claims that I do not
know or suspect to exist in my favor at the time I sign this Agreement, and that
this Agreement contemplates the extinguishment of any such Claim or Claims.   4.
  I agree that the Company may terminate my continued eligibility for the
Severance Benefits and immediately recover all such Severance Benefits
previously paid to me if I breach the terms of this Agreement. In addition, I
agree to indemnify and hold the Parties Released by this Agreement harmless from
any loss, cost, damage or expense (including attorney’ fees) incurred by them
arising out of my breach of any portion of this Agreement.

I understand that this Agreement does not limit my or the Company’s rights to
enforce this Agreement or the Employment Agreement. In addition, this Agreement
does not waive any rights or claims that may arise after the date I sign it.
Because the arrangements discussed in this Agreement affect important rights and
obligations, I am advised by the Company to consult with an attorney before I
agree to the terms set forth in this Agreement. I understand that I have
twenty-one (21) days from the date I receive this Agreement within which to
consider whether I wish to accept the terms of this Agreement. If I agree to
accept and abide by the terms of this Agreement, I understand that I must sign
and date this Agreement in the spaces provided below and return it to the
Company before the expiration of the twenty-one (21) day period.
I understand that this Agreement does not become enforceable until seven
(7) days after it is signed by me and that I can revoke it at any time during
those seven days. If I decide to revoke this Agreement, I will deliver a signed
notice of revocation to the Company Representative, Maggie Feeney, at 9005
Westside Parkway, Alpharetta, GA 30004 before the end of the seven-day period.
Upon delivery of a timely notice of revocation, this Agreement will be null and
void and neither the Company nor I will have any rights or obligations under it.
This Agreement shall be governed by the laws of the State of Georgia, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.
[Remainder of page intentionally left blank]

Page 2



--------------------------------------------------------------------------------



 



I HAVE READ THIS AGREEMENT; I UNDERSTAND ITS TERMS AND CONDITIONS; I HAVE NOT
BEEN COERCED INTO SIGNING THIS AGREEMENT; AND I VOLUNTARILY AGREE TO ABIDE BY
ITS TERMS BECAUSE THEY ARE SATISFACTORY TO ME. NO PROMISE OR INDUCEMENT OF ANY
KIND HAS BEEN MADE TO ME BY THE COMPANY OR ANYONE ELSE TO CAUSE ME TO SIGN THIS
AGREEMENT, EXCEPT AS SET FORTH ABOVE. I ACKNOWLEDGE THAT THE SEVERANCE BENEFITS
I WILL RECEIVE AS A RESULT OF SIGNING THIS AGREEMENT ARE ADEQUATE AND THE ONLY
CONSIDERATION FOR THIS AGREEMENT AND ARE PART OF WHICH ARE BENEFITS TO WHICH I
WOULD NOT BE ENTITLED WITHOUT SIGNING THIS AGREEMENT.

         
-s- David Wonnacott [g06039g0603903.gif]
      22 Jan 07
 
David Wonnacott
       Date

In exchange for the promises contained in this Agreement, the Company promises
to provide the Severance Benefits described above.

             
By:
  -s- Russell H. Plumb [g06039g0603902.gif]       Date: 1/22/07
 
           
 
  Name: Russell H. Plumb        
 
  Title: CEO        

Page 3